Citation Nr: 1042674	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-23 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral lower 
extremity disorder, to include as secondary to low back strain.

2.  Entitlement to service connection for residuals of a 
fractured right foot. 

3.  Entitlement to service connection for left shoulder pain.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence T. Griffin


INTRODUCTION

The Veteran served on active duty from October 1999 to December 
2005.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 decision by the Department of Veterans 
Affairs (VA) Nashville, Tennessee, Regional Office (RO).

The Board has recharacterized the matters on appeal, as reflected 
on the title page, in the interest of clarity.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran presently seeks service connection for a bilateral 
lower extremity disorder, to include as secondary to low back 
strain.  At his April 2006 VA examination, the Veteran complained 
of numbness and tingling in his lower extremities when he crossed 
his legs for too long.  The examiner diagnosed the Veteran with a 
muscular strain of his lower back but only found it to be 
minimally disabling.  X-rays showed well maintained joint spaces, 
and it did not appear that any evidence of disc disease was 
reported.  Nevertheless, the Veteran has contended that his back 
disability causes radiating pain to both lower extremities.  

In an April 2006 treatment record, it was noted that the 
Veteran's deep tendon reflexes were symmetrical and straight leg 
raises were negative bilaterally.  The Veteran was again assessed 
with a back strain and no neurologic disability was diagnosed.  

In August 2006, the Veteran received VA treatment for his back.  
While no neurologic testing appears to have been conducted, as 
suggested by the lack of any such findings in the treatment 
record, the medical professional listed the diagnosis of lumbar 
radiculopathy. 

Given the aforementioned factors, the Board finds it unclear if 
the lower extremity symptoms which the Veteran has subjectively 
reported are manifestations of a separate neurologic disorder, 
which is possibly related to his service connected lower back 
disability or to his motor vehicle accident in service.  
Therefore, the Board finds that the record must be supplemented 
with an advisory opinion or another examination.  See Littke v. 
Derwinski, 1 Vet. App. 90 (1991).

In addition, VA outpatient treatment records were last associated 
with the claims file in January 2007.  As such, any outstanding 
records should be obtained.

Furthermore, a review of the claims file reveals that the Veteran 
filed a notice of disagreement with a rating decision but has not 
yet received a statement of the case.  In order to appeal a RO 
rating decision to the Board, certain procedural steps must be 
followed to grant the Board jurisdiction to review the case.  
First, once a rating decision issues, the Veteran or his 
representative must file a timely notice of disagreement; so long 
as the issues being appealed are clear, the AOJ by law must then 
issue a statement of the case; finally, to convey jurisdiction to 
hear the case on the Board, the Veteran must file a timely, 
substantive appeal.  38 C.F.R. §§ 19.26, 20.200, 20.201, 
20.302(a).  

In a May 2006 rating decision, the RO denied claims for service 
connection for residuals of a fractured right foot and for left 
shoulder pain.  Several weeks later, and then again in July 2006, 
the Veteran submitted documents captioned as notice of 
disagreement in which he indicated that he was appealing all 
denied issues.  It is noted that in May 2006 the Veteran had 
specifically listed his back and radiculopathy as the two issues 
he was appealing.  However, because no special wording is 
required for a notice of disagreement, and because the additional 
documents were received after the notice of disagreement 
identifying specific disabilities, the Veteran's indication in 
two separate documents that he wanted to file a notice of 
disagreement with all denied issues in the May 2006 rating 
decision constitutes a notice of disagreement with the May 2006 
rating decision.  Unfortunately, this notice of disagreement is 
still pending.  It is therefore proper to remand this claim to 
provide the Veteran with a statement of the case on this issue.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. 
Prec. 16-92).  However, this issue will be returned to the Board 
after issuance of the SOC only if perfected by the filing of a 
timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 
93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request copies of any 
of the Veteran's treatment records from 
January 2007 to the present. 

2.  The AMC/RO should then consider the 
issues of service connection for residuals of 
a fractured right foot and for left shoulder 
pain; if the benefits sought cannot be 
granted, the RO should issue a statement of 
the case in accordance with applicable law 
and regulations.  The Veteran should be 
informed of the period of time within which 
he must file a substantive appeal to perfect 
his appeal to the Board concerning this 
issue.  If a timely substantive appeal is not 
filed, the claim should not be certified to 
the Board.  If so, subject to current 
appellate procedures, the case should be 
returned to the Board for further appellate 
consideration, if appropriate. 

3.  Then, schedule the Veteran for a VA 
examination related to his service connection 
claim for a bilateral lower extremity 
disorder.  The Veteran's claims folder should 
be made available to the examiner, and a 
complete rationale should be provided for any 
opinion expressed.
 
The examiner should determine whether the 
Veteran has an actual disability (such as a 
neurologic disability) to explain his 
complaints of pain that radiates to his lower 
extremities.  If a specific disability is 
diagnosed, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent or greater) that 
such a disability either began during or was 
otherwise caused by the Veteran's military 
service, to include his motor vehicle 
accident therein, or whether the radiating 
pain is a neurologic symptom of the Veteran's 
back disability. 

In doing so, the examiner should address 
the fact that it does not appear that 
the Veteran has been diagnosed with disc 
disease in his lumbosacral spine, and 
the August 2006 VA treatment record in 
which lumbar radiculopathy was listed as 
a diagnosis.

All necessary studies should be 
performed, and all findings reported in 
detail.  

4.  Then readjudicate the appeal.  If the 
claims remain denied, provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate time for response. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


